Citation Nr: 0616820	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-28 001	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

The veteran's personnel record (AF Form 7 included among his 
service medical records) shows that he served in Vietnam from 
October 1969 to September 1971 as an electronic 
communications and cryptographic equipment repairman with the 
1972 Communications Squadron at DaNang Air Base.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO, which denied 
the veteran's claims for service connection for PTSD and 
bipolar disorder.  The veteran did not appeal the decision 
denying service connection for bipolar disorder.  

In his July 2004 VA Form 9, the veteran requested a Board 
hearing in Washington, D.C.  This request was withdrawn in 
October 2004.  


REMAND

In about March 2002 the veteran, who was homeless, without 
income, and had been experiencing auditory hallucinations for 
several years, was admitted to the inpatient psychiatry unit 
at the Martinsburg, West Virginia, VA Medical Center (VAMC).  
He was transferred to the center's domiciliary homeless 
program for rehabilitation, and was discharged in October 
2002.  His VA medical treatment records have been obtained 
from May 2002 to June 2003.  He was diagnosed during this 
period by a VA psychologist and a VA psychiatrist as 
suffering from bi-polar disorder and PTSD.

The veteran filed his claim for service connection for PTSD 
in May 2003.  In June 2003 the RO sent him a letter 
requesting that he complete and return within 30 days a PTSD 
information form with detailed information about his claimed 
in-service stressors.  Not having received return of the 
completed form in July 2003, the RO issued a decision denying 
the veteran's claim based on the veteran's VA treatment 
records from May 2002 to June 2003, saying, among other 
things, that the available evidence was insufficient to 
determine that he was actually engaged in combat or was a 
prisoner of war.  The RO indicated that an attempt at 
corroboration could not be made because the veteran had not 
responded to the June 2003 letter requesting that he provide 
additional information about his stressors.

In August 2003 the RO received from the veteran the completed 
PTSD form, and a statement in support of his claim.  He 
claimed that, while stationed at DaNang Air Base, there were 
frequent nighttime rocket attacks, that he still suffered 
from nightmares resulting from those attacks, and that on one 
specific night the communications compound took a direct hit 
resulting in one death, and several other casualties.  He 
identified his unit, the 1972 Communications Squadron, and 
asked the RO to check the unit's records in order to 
corroborate the events.  The veteran provided additional 
information in his June 2004 notice of disagreement, saying 
he was unable to provide a date, but that the stressor 
incident occurred at DaNang AB during his tour of active 
duty, and that it was a rocket attack.  He also provided the 
name of a member of his unit who received a medal for his 
actions during the attack, possibly a bronze star.  He said 
that he still suffers from nightmares, aversion to loud 
noises, and sudden bouts of depression.  

Instead of acknowledging and acting upon this additional 
stressor information, the RO issued a July 2004 statement of 
the case, which appears to have been a mere recitation of the 
reasons for denial set out in the July 2003 rating decision.  
The veteran replied in his July 2004 VA Form 9 that he felt 
that all the evidence in his case had not been reviewed. 

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2005).  The Board finds in this case, where the 
veteran did not have a direct combat assignment, that further 
RO action is needed to ascertain whether there is credible 
supporting evidence that the claimed in-service stressors 
occurred, and, if so, whether there is a medical link between 
any corroborated stressors and any diagnosis of PTSD.

The RO should again afford the veteran an opportunity to 
provide additional information regarding the alleged rocket 
attack incidents at DaNang Air Base during his nearly 24-
month tour of duty in Vietnam, as well as to identify any 
other stressors.  If possible, such information should 
include the dates (month and year), location, and why the 
incident was stressful.  Then the RO should attempt to 
corroborate these particular claimed stressors by contacting 
appropriate source(s) for verification.

The Board notes that a VA social worker, in an October 2002 
summary statement relating to the veteran's discharge from 
the Martinsburg VAMC domiciliary homeless rehabilitation 
program, mentioned that the veteran had applied for social 
security disability benefits, and had been diagnosed with 
bipolar disorder 5 years earlier.  Copies of any such medical 
records have not been obtained from the Social Security 
Administration.  This needs to be accomplished.  38 C.F.R. § 
3.159(c)(2) (2005).  In the interest of completing the 
record, the RO should also obtain any additional private and 
VA medical records that the veteran may identify and any 
recent records of VA treatment generated since the time that 
such records were last procured in June 2003.

Since there is no legal requirement that the occurrence of 
specific in-service stressful experiences must be established 
only by official records, the veteran should also be invited 
to submit statements from former service comrades or others 
that establish the occurrence of his claimed in-service 
stressful experiences.  See Gaines v. West, 11 Vet. App. 353, 
359 (1998); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

The RO is reminded that requiring corroboration of every 
detail, including the veteran's personal participation, 
defines "corroboration" far too narrowly.  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).  The records need only imply 
the veteran's participation (e.g., to not controvert the 
noncombatant veteran's assertion that he was present with his 
unit when enemy rocket attacks on the airbase where his unit 
was stationed occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002).  

After seeking verification of any stressful experiences 
reported by the veteran, along with obtaining any Social 
Security Administration records, up-to-date VA treatment 
records, and any other treatment records the veteran may 
identify, the RO should arrange for the veteran to undergo VA 
examination for the purposes of determining whether he is 
properly diagnosed with PTSD.  The veteran is herein advised 
that, in keeping with VA's duty to assist, the purpose of any 
examination requested pursuant to this remand is to obtain 
information or evidence that may be dispositive of the 
appeal.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  (The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in denial of the claim on appeal.  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record, including any social 
security records, and any past treatment 
records before he sought VA treatment in 
about March 2002.   The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit. The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that occurred 
during his tour of duty in Vietnam.  Such 
information should include, if possible, 
the dates (month and year), location, and 
why the event was stressful. The veteran 
is advised that this information is 
necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information may be 
difficult.

The veteran should also be invited to 
submit statements from former service 
comrades or others that establish the 
occurrence of his claimed in-service 
stressful experiences.  In addition, the 
veteran should be invited to submit to 
the RO all military records in his 
possession.

3.  The RO should undertake any necessary 
development to independently verify the 
veteran's alleged stressful experiences 
through independent means.  In this 
respect, the RO should attempt to 
corroborate these particular claimed 
stressors by contacting appropriate 
source(s) for verification, including the 
service department.  The RO is reminded 
that the veteran has already identified 
the name of a unit member who was awarded 
a medal for his conduct during the 
alleged direct attack on his 
communications unit.  Additionally, a 
specific search should be undertaken for 
unit records that might corroborate the 
occurrence of rocket attacks on DaNang 
Air Base while the veteran was stationed 
there.

Any additional action necessary for 
independent verification of the 
particular alleged stressors, to include 
follow-up action requested by the 
contacted entity, should be accomplished.  
If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for a psychiatric 
examination.  Psychological testing 
should be conducted with a view toward 
determining whether the veteran in fact 
meets the criteria for a diagnosis of 
PTSD.  The examiner should review the 
test results, examine the veteran, and 
provide an opinion as to whether the 
veteran has symptomatology that meets the 
diagnostic criteria for PTSD.  The 
examiner should identify the specific 
stressor(s) underlying the diagnosis, and 
should comment upon the link between the 
current symptomatology and the veteran's 
in-service stressor(s).

5. After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

